t c summary opinion united_states tax_court jose c santiago and maria l hernandez petitioners v commissioner of internal revenue respondent docket no 18346-11s filed date jose c santiago and maria l hernandez pro sese tracey b leibowitz for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and an accuracy-related_penalty of dollar_figure under sec_6662 petitioners husband and wife filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioners resided in florida the issues remaining for decision are whether petitioners are entitled to deductions for various expenses reported on schedule c profit or loss from business and liable for an accuracy-related_penalty under sec_6662 section references are to the internal_revenue_code code as amended and rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar although petitioners reported gross_receipts of dollar_figure on schedule c respondent determined that they failed to substantiate any of the expenses reported on schedule c and therefore the dollar_figure amount should be classified as other income because we conclude that petitioners substantiated a portion of the vehicle expenses reported on schedule c we conclude that the dollar_figure amount represents schedule c gross_receipts and the parties shall prepare computations for entry of decision in this case on that basis background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference i ms hernandez’s spa business during the relevant period ms hernandez was licensed as a facial specialist by the state of florida in she rented retail_space and opened milan esthetique a spa specializing in facial treatments mr santiago earned an associate’s degree with a major in business management and he worked as a travel industry executive in an effort to promote his wife’s business mr santiago called upon his contacts in the travel industry and arranged for the sale of milan esthetique gift certificates to various cruise lines operating in south florida the number of certificates that were sold in this manner is not reflected in the record the certificates were redeemable for a period of two years and were distributed to cruise line employees milan esthetique’s gradual loss of walk-in customers to a local competitor led ms hernandez to close the retail store in mr santiago nevertheless felt a professional obligation to ensure that all the certificates sold to cruise lines were honored consequently petitioners renovated their personal_residence by enclosing the back porch adding a portable air-conditioning unit and purchasing office equipment with the expectation that ms hernandez could continue providing spa services from home petitioners were disappointed to learn that ms hernandez could not obtain the necessary license because of local zoning restrictions in the meantime in date ms hernandez entered into three contracts titled independent contractor’s agreement with ab beauty salon management ab salon the contracts provided that ms hernandez would serve as an independent_contractor at ab salon’s facilities in boca raton ft lauderdale and doral florida providing body exfoliations facial treatments body rubs and pedicure and manicure services in exchange for a commission equal to of the total charges for any services rendered the agreements allowed ms hernandez to use ab salon’s facilities to provide services to clients holding certificates that had been sold to cruise lines but she was obliged to remit of the face value of each such certificate to ab salon ms hernandez purchased promotional flyers titled mobile spa by marie which included a list of available services and a contact phone number she also procured decals that were displayed on the passenger side door and the rear window of a sports utility vehicle that she used in her business during petitioners’ daughter assisted ms hernandez in providing spa services to clients petitioners reimbursed their daughter for transportation and other expenses ii schedule c petitioners attached a schedule c to their tax_return for reporting that ms hernandez’s spa business had generated gross_receipts of dollar_figure and that she had incurred total expenses of dollar_figure resulting in a net_loss of dollar_figure the reported expenses consist of the following expense amount travel car and truck business use of home repairs and maintenance rent lease equipment office depreciation and sec_179 contract labor advertising uniforms total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number iii trial proceedings a ms hernandez’s absence although ms hernandez appeared at the calendar call for the trial session she did not appear when the case was called for trial the following morning mr santiago appeared and informed the court that ms hernandez was unable to appear because of a pre-existing medical_condition neither party moved for a continuance and the case proceeded to trial b tax records mr santiago testified that most of petitioners’ tax records were destroyed in a flood in although mr santiago provided some documents at trial he did not reconstruct many of the records needed to substantiate expenses underlying the deductions in dispute c mr santiago’s testimony mr santiago testified about the various expenses reported on schedule c and he stated that he found it necessary to withdraw funds from his retirement account during to assist ms hernandez in meeting expenses associated with her spa business and in particular to pay some of the fees that she owed to ab salon d mileage logs petitioners reported that ms hernandez drove a total of big_number miles during and incurred vehicle expenses of dollar_figure in connection with her spa business at trial mr santiago presented three logs related to ms hernandez’s vehicle expenses the first log is an electronic appointment calendar that ms hernandez maintained for a given date the appointment calendar listed only the location of an ab salon facility eg boca raton or ft lauderdale some calendar entries listed the time of day the calendar included a number of entries for orlando salon entries that typically fell on a friday saturday and or sunday the second log is a spreadsheet that mr santiago prepared using ms hernandez’s paper records this log included entries for the day of the week the date the general destination eg boca raton ft lauderdale orlando and the number of miles driven the log normally assigned miles for trips to ft lauderdale miles for trips to boca raton and miles for trips to orlando however in a number of instances the log assigned miles for trips to boca raton falling on a friday the third log is a spreadsheet titled milan esthetique that mr santiago prepared for limited periods during this log included entries for the date the client name the type of service provided eg manicure pedicure etc and a detailed address there were no entries in this log for the period february to date or april to date there were a number of entries on this log for orlando real_estate a comparison of the three logs reveals numerous discrepancies in respect of the number of miles driven and the destinations for a given date mr santiago explained that the three logs were not entirely consistent because some entries represented trips by petitioners’ daughter to one location while ms hernandez went to another location on the same date he also testified that entries in the logs for orlando real_estate related to his efforts to sell real_estate timeshares in the orlando area although ms hernandez took a number of trips to orlando to purchase spa supplies when they traveled to orlando petitioners normally spent the night at mr santiago’s mother’s residence iv tax_return preparation mr santiago delivered petitioners’ tax records for to a return preparer doing business as pro tax help mr santiago testified that the person who prepared the tax_return is a certified_public_accountant who has prepared petitioners’ returns for the past five or six years the return preparer filed petitioners’ tax_return electronically v notice_of_deficiency respondent disallowed the deduction of dollar_figure that petitioners reported as a net_loss on schedule c as outlined above and determined that petitioners are liable for an accuracy-related_penalty under sec_6662 vi posttrial briefs at the conclusion of the trial mr santiago requested permission to file a posttrial brief the court granted his request and ordered the parties to file simultaneous briefs on or before date respondent filed a brief but petitioners did not although it is within the court’s discretion to dismiss this case and enter a decision for respondent see rule sec_123 sec_151 we have reviewed the record and resolved the case on the merits discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 petitioners have not complied with the code’s substantiation requirements and have not maintained or otherwise reconstructed all required records therefore the burden_of_proof as to any relevant factual issue does not shift to respondent under sec_7491 see sec_7491 and 116_tc_438 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite when a taxpayer establishes that he or she paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may estimate the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit the court to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir the court may permit a taxpayer to substantiate deductions through secondary evidence where the underlying documents have been unintentionally lost or destroyed 122_tc_305 davis v commissioner tcmemo_2006_272 a taxpayer is required however to reconstruct pertinent records to the fullest extent possible see roumi v commissioner tcmemo_2012_2 chong v commissioner tcmemo_2007_ in deciding whether a taxpayer has satisfied his or her burden of substantiating a deduction we are not required to accept the taxpayer’s self- serving undocumented testimony 99_tc_202 87_tc_74 under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a business_expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business see 320_us_467 308_us_488 the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see commissioner v heininger u s pincite sec_274 prescribes more stringent substantiation requirements before a taxpayer may deduct certain categories of expenses including travel_expenses meals and entertainment expenditures and expenses related to the use of listed_property as defined in sec_280f see 50_tc_823 aff’d 412_f2d_201 2d cir as relevant here for the taxable_year the term listed_property included inter alia passenger automobiles sec_280f to satisfy the requirements of sec_274 a taxpayer generally must maintain records and documentary_evidence which in combination are sufficient to establish the amount date and business_purpose of each separate expenditure or business use related to listed_property sec_1_274-5t temporary income_tax regs fed reg date the court may not use the cohan_rule to estimate expenses covered by sec_274 sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs fed reg date i schedule c a business use of home petitioners claimed a deduction of dollar_figure for the business use of their home respondent disallowed the deduction for lack of substantiation sec_280a sets forth the general_rule that an individual taxpayer is not permitted a deduction with respect to the use of a dwelling_unit which is used during the taxable_year by the taxpayer as a residence sec_280a prescribes an exception to the general_rule of subsection a as to a portion of a dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer see 113_tc_106 mr santiago described the conversion of petitioners’ back porch into an office space although he testified that ms hernandez regularly used the space to schedule service dates with clients he was unable to confirm that she used the space and the equipment in it exclusively for a trade_or_business purpose during consequently respondent’s determination on this issue is sustained b vehicle expenses petitioners elected to apply standard mileage rates and claimed a deduction of dollar_figure for vehicle expenses the record includes three logs that in combination purport to show the number of miles that ms hernandez and her daughter drove in connection with ms hernandez’s spa business vehicle expenses are subject_to the strict substantiation requirements of sec_274 petitioners’ mileage logs viewed separately do not include sufficient information to substantiate the vehicle expenses in question examining the logs as a group however and taking into account the gross_receipts of dollar_figure that ms hernandez reported from her spa business and other evidence in the record we conclude that petitioners adequately demonstrated that ms hernandez drove a total of big_number miles during to provide spa services to her clients accordingly petitioners are entitled to a corresponding deduction for vehicle expenses c remaining expenses the balance of the deductions that petitioners claimed on schedule c were attributable to depreciation of equipment and amounts purportedly spent on the commissioner generally updates the optional standard mileage rates annually however revproc_2007_70 sec_3 2007_2_cb_1162 which was effective for transportation_expenses incurred on or after date was modified by announcement 2008_2_cb_114 for transportation_expenses paid_or_incurred on or after date under revproc_2007_70 sec_3 taxpayers are entitled to cents per mile and under announcement supra taxpayers are entitled to cents per mile of the big_number miles that ms hernandez drove during we find that she drove big_number miles before date and big_number miles thereafter uniforms travel repairs and maintenance rental charges office equipment contract labor and advertising mr santiago testified that ms hernandez purchased multiple items for use in her spa business during the year in issue including scrubs that she wore when providing spa services a portable air- conditioner for her office space various types of office equipment decals for her vehicle and promotional flyers to advertise her services and a portable massage table he also testified that ms hernandez traveled to las vegas for an aesthetician convention paid contract fees to ab salon and rented a microdermabrasion machine however petitioners offered no documents such as receipts canceled checks or credit card statements to substantiate the date or the precise amount of any of these expenditures to the extent they are susceptible to it there is no evidence in the record that would allow us to estimate an allowable deduction amount for any of these items see vanicek v commissioner t c pincite consistent with the foregoing respondent’s determination disallowing the balance of the deductions petitioners reported on schedule c is sustained ii accuracy-related_penalty sec_6662 and b imposes a penalty equal to of the amount of any underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 negligence also includes any failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs see 139_tc_19 sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs reliance on a tax professional may demonstrate that the taxpayer had reasonable_cause and acted in good_faith where the taxpayer establishes that the adviser was a competent professional with sufficient expertise to justify the taxpayer’s reliance the taxpayer provided the adviser with necessary and accurate information and the taxpayer actually relied in good_faith on the adviser’s judgment 133_tc_112 115_tc_457 with respect to an individual taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id pincite see rule a welch v helvering u s pincite respondent has discharged his burden of production under sec_7491 by showing that petitioners failed to keep adequate_records and properly substantiate their claimed expenses see sec_1_6662-3 income_tax regs although petitioners relied on a paid tax preparer and trusted him to properly prepare their tax_return there is no evidence in the record regarding the return preparer’s experience or qualifications that would support the conclusion that they reasonably relied on him there also is no evidence that the return preparer took the time to review the return with petitioners or that petitioners undertook to review the return on their own taxpayers have a duty to review their tax returns before signing and filing them and the duty_of filing accurate returns cannot be avoided by placing responsibility on a tax_return_preparer 88_tc_654 70_tc_465 aff’d 651_f2d_1233 6th cir petitioners failed to establish that their reliance on the return preparer was reasonable or in good_faith thus on the record presented we are unable to conclude that petitioners acted with reasonable_cause and in good_faith within the meaning of sec_6664 accordingly petitioners are liable for the accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered under rule
